Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 13-24 of A. Jacob et al., US 16/622,970 (Sep. 25, 2019) are pending, under examination, and are rejected.  

Claim Objections

Informalities

Claim 13 is objected to on the grounds that the following portion should be amended as follows or some variation thereof as deemed appropriate by Applicant:

d) reacting at least two equivalents of the substance from step a) with one equivalent of the substance from step b) in an organic solvent then bringing a reaction product from the reaction of the substance of step a) with the substance of step b) into contact with a solution of the substance from step c) at room temperature and stirring, thereby obtaining a silane of the formula I);

The above proposed amendment to replace “of the substance from step a)” with “of the substance from step b)” is required because it is clear from the disclosure (see e.g., specification at page 17) that Applicant intends that at least two equivalents of the product of step a) is reacted with one equivalent of the product of step b).  Stated differently, the product of step a) does not react with itself as currently recited in claim 13 step d).  The remainder the amendment is proposed to clarify the reaction sequence and for grammatical reasons.  

Claim 13 is objected to on the grounds that following recitation should be amended to “having 6 to 20 carbon atoms” to correct a typographical error.  

each occurrence of A 

Claim 21 is objected to on the grounds that it should be amended as follows (or some variation thereof acceptable to Applicant): 

21. (New) The process as claimed in claim 13, to the silane of formula I), wherein k is an integer from 2 to 8 in a further process step s), whereby the silane of formula I), wherein k is equal to or greater than 3 is obtained.

to clarify antecedent basis for variable k and to clarify how the “sulfurization” step of claim 21 is integrated into claim 13.  See Specification at page 7, lines 10-30 (citing Wang et al., Journal of Sulfur Chemistry, 2013, 34, 55-66).  MPEP § 2173.05(e).  

Claim 13 is objected to on the grounds that it should be amended as follows, or some variation thereof acceptable by Applicant.

optionally two or more silanes of the formula I) are coupled via radicals R1


to make it more clear the condition is an optional limitation of claim 13.  In view of the foregoing, the following additional claim 13 amendment is also recommended:

wherein the silane is optionally present in the form of oligomers formed through hydrolysis and condensation of silanes of the formula I).  



Rejections 35 U.S.C. 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Pursuant to 35 U.S.C. 112, the claim must apprise one of ordinary skill in the art of its scope so as to provide clear warning to others as to what constitutes infringement. MPEP 2173.02(II); Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000).  The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.  MPEP § 2173.05(a).  

Claim 13 Recitation of “(R1)oSi-R2-HNC(=O)NH-A-HNC(=O)-A-Sk-A-C(=O)NH-A-NHC(=O)-R2-Si(R1)o” Is Unclear

Claims 13-24 are rejected pursuant to 35 U.S.C. 112, as indefinite because the scope/meaning of the claim 1 chemical formula “(R1)oSi-R2-HNC(=O)NH-A-HNC(=O)-A-Sk-A-C(=O)NH-A-NHC(=O)-R2-Si(R1)o” is unclear.  



wherein the process comprises at least the following process steps:

a) providing a substance (R1)oSi—R2—HNC(═O)NH-A-NH2;

b) providing a substance HOC(═O)-A-S2-A-C(═O)OH;

c) activating the substance from step b), wherein said substance is suspended in an organic solvent and in the presence of a catalyst reacted with an activator to form ClC(═O)-A-S2-A-C(═O)Cl;

d) reacting at least two equivalents of the substance from step a) with one equivalent of the substance from step a) in an organic solvent is brought into contact with a solution of the substance from step c) at room temperature and then stirred, thereby obtaining a silane of the formula I)

Claim 1 (emphasis added on the -HN- group).  

The subject formula as claimed is missing the following bold/underlined -NH- group “(R1)oSi-R2-HNC(=O)NH-A-HNC(=O)-A-Sk-A-C(=O)NH-A-NHC(=O)NH-R2-Si(R1)o”.  

This is also evidenced from the disclosed example compounds, for example, the following compound XI) (specification at page 19):


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


where the subject  “-NH-” is circled.  Applicant discloses no examples of the claimed formula as it is currently drafted.  
1)oSi-R2-HNC(=O)NH-A-HNC(=O)-A-Sk-A-C(=O)NH-A-NHC(=O)-R2-Si(R1)o” is not the reaction product based on the claim itself and the specification, it is not clear what process Applicant intends to claim.  

Improper Preferences in a Claim

Claim 13-18 and 21-24 are rejected under 35 U.S.C. 112(b) as being indefinite for the claim 13 recitation of the following claim language “preferably -CH2-CH2-”, “preferably 3 to 10”, and “preferably -C13H27 alkyl group”.  These recitations improperly provide for preferences within a claim and thereby renders confusion over the intended claim scope.  See MPEP § 2173.05(d).  

Claim 23 is rejected under 35 U.S.C. 112(b) as being indefinite for the claim 13 recitation of the following claim language “preferably for 30 minutes to 18 hours” for the same reasons.  


Claim Rejections - 35 USC § 112(d)

The following is a quotation of 35 U.S.C. 112(d):

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Failure to Limit a Base Claim

Claims 19 and 20 are rejected under 35 U.S.C. 112(d) as being in improper dependent form for failing to further limit the subject matter of claim 13 upon which they depend. See MPEP 2173.05(e); 608.01(n)(II).  The compound genera of claims 19 and 20 do not fall within Markush formula I) of claim 13 because they comprise an -NH- group (e.g., as circled below in formula II) of claim 19) that is not permitted in the claim 13 formula I) “(R1)oSi-R2-HNC(=O)NH-A-HNC(=O)-A-Sk-A-C(=O)NH-A-NHC(=O)-R2-Si(R1)o”.  


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


As such, the further recitations of dependent claims 19 and 20 fail to limit base claim 13.  See MPEP 2173.05(e); 608.01(n)(II).  


Non-Statutory Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Provisional Nonstatutory Double Patenting Rejection over A. Jacob et al., US 10,858,499 (2020)

Instant product-by-process claim 22 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least conflicting claim 8 of A. Jacob et al., US 10,858,499 (2020).  The rejection is provisional subject to amendment submitted by Applicant is response to the § 112 rejection above.  

The silane of instant claim 22 having the formula “(R1)oSi-R2-HNC(=O)NH-A-HNC(=O)-A-Sk-A-C(=O)NH-A-NHC(=O)-R2-Si(R1)o” would be anticipated by either of silanes II) or III) of conflicting claim 8 but for a missing -NH- group in the claimed formula.  Discussion of this -NH- group is set forth in detail in the above § 112 rejection.  

Should Applicant amend instant claim 13 to incorporate the subject missing -NH- group, instant product-by-process claim 22 would be anticipated by conflicting claim 8.  See 

Provisional Nonstatutory Double Patenting Rejection over D. Dauer et al., US 16/980,039 (2019), Published as D. Dauer et al., US 2021/0009610 (2021)

Instant product-by-process claim 22 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least conflicting claim 22 (claim set filed on September 16, 2020) of D. Dauer et al., US 16/980,039 (2019), Published as D. Dauer et al., US 2021/0009610 (2021).  The rejection is provisional subject to amendment submitted by Applicant is response to the § 112 rejection above.  The rejection is also provisional because the conflicting claim has not issued in a patent.  

The silane of instant claim 22 having the formula “(R1)oSi-R2-HNC(=O)NH-A-HNC(=O)-A-Sk-A-C(=O)NH-A-NHC(=O)-R2-Si(R1)o” would be anticipated by silane II) of conflicting claim 22 but for a missing -NH- group in the claimed formula.  Discussion of this -NH- group is set forth in detail in the above § 112 rejection.  

Should Applicant amend instant claim 22 to incorporate the subject missing -NH- group, instant product-by-process claim 22 would be anticipated by conflicting claim 22.  See MPEP § 2113 (even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself).  

Terminal Disclaimer

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Subject Matter Free of the Art of Record

Subject to the § 112 rejection and non-statutory double patenting rejections, instant claim 13-24 are free of the art of record.  The closest prior art of record is J. Woods et al., US 2012/0067249 (2012) (“Woods”).  Woods discloses there is provided a reaction product prepared from reactants including: a) at least one thiol-functional polydisulfide; and b) at least one alkoxy silane, wherein the alkoxy silane has at least one isocyanato-functional group.  Woods at page 1, [0010].  In Example 12, Woods discloses the following example compound. 


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Page 13, [0149], Example 12.  The above prior art compound differs from claimed compounds in at least that the claimed urea nitrogen is unsubstituted, whereas the Woods compound comprises a cyclohexyl substituent on the urea function and the portion of the Woods compound corresponding to variable A comprises a heteroaliphatic linker whereas variable A as claimed is limited to aromatic groups.  

1)oSi-R2-HNC(=O)NH-A-HNC(=O)-A-Sk-A-C(=O)NH-A-NHC(=O)-R2-Si(R1)o”, with a reasonable likelihood of success. MPEP § 2144.09(I).  Under the instant facts, the Examiner cannot articulate a rational supporting motivation (based on either Woods or Woods in combination with secondary art) to perform the necessary structural modifications.  MPEP § 2143(E), Example 4 (citing Takeda Chem. Indus., Ltd. v. Alphapharm Pty., Ltd., 492 F.3d 1350, 83 USPQ2d 1169 (Fed. Cir. 2007)); see also Takeda Chem. Indus., Ltd. v. Alphapharm Pty., Ltd., 492 F.3d 1350, 1357 (Fed. Cir. 2007) (“[t]hus, in cases involving new chemical compounds, it remains necessary to identify some reason that would have led a chemist to modify a known compound in a particular manner to establish prima facie obviousness of a new claimed compound”). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622